Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I directed to a liner WITH traverse in the reply dated 7/22/2021 is acknowledged.  Accordingly claims 5-12 are withdrawn from consideration.
The applicant argues that a search for one group would cover all inventions and therefore there is no burden on the examiner since all claimed genus are the same classification.  The examiner respectfully disagrees as liners are classified in A61F2/7812 or 78 and the method of manufacturing a liner is classified in A61F2/5044.  Further, as stated in the restriction, the claimed liner is fully capable of being manufactured by a different process such as by molding.  Due to the fact the searches for the different groups are separately classified and the subject matter is distinct there is a burden on the examiner and the restriction requirement is therefore maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 4, “pull resistance” is unclear.  This does not seem to be an established unit of measure.  Does the applicant mean Young’s modulus?  Please provide more detail or use the art recognized terminology for this.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laghi (2006/0111485A1) in view of Halldorsson (2013/0053982A1).

In regard to claim 1, Laghi teaches a liner comprising:
An open upper end 1302;
A closed bottom end 1304;
And fabric sidewalls 1314 having a thickness
Wherein said sidewalls further comprise an inner layer 1312
Wherein said silicone has microcraters [0077: 1315 inner surface may have microcraters] having a depth between 0.0100 and 0.0195 millimeters [0066]: 0.018mm to 0.143mm].
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP 2144.05
However, Laghi does not teach that the inner elastomer is silicone.
Halldorsson teaches the use of silicone in a liner. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use silicone in place of Laghi’s elastomer because silicone allows for different levels of softness and strength to be incorporated and allows the addition of additives [0034] as well as being naturally heat resistant.
In regard to claim 2, Laghi meets the claim limitations as discussed in the rejection of 1In regard to claim 2,  claim 1 but does not teach the sidewall thickness as claimed.  Halldorsson teaches the thickness of the sidewalls is between 1.5 and 3 millimeters [0044: tapering to the proximal end to a thickness 2-3mm].  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP 2144.05
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the sidewall thickness of Halldorson in the invention of Laghi because the tapered arrangement provides additional cushion at the distal end of the limb while still allowing easy roll-on/off of the liner [0044].
In regard to claim 3, Laghi meets the claim limitations as discussed in the rejection of claim 1 but remains silent to the thickness at the bottom end.  Halldorson teaches the silicone thickness at the bottom end is between 3 and 12 2millimeters.  [0044: distal end may have a thickness of 12-15mm].
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP 2144.05
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the sidewall thickness of Halldorson in the invention of Laghi because the tapered arrangement provides additional cushion at the distal end of the limb while still allowing easy roll-on/off of the liner [0044].
In regard to claim 4, Laghi meets the claim limitations as discussed in the rejection of 1IN reggInInclaim 1 but remains silent to the pull force resistance.  However, since the structural limitations have been met including the material and liner thickness, any inherent functions such as the pull resistance have also been met such as less than 2.4N of force in pull resistance.  Further, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to optimize the strength of the liner to the individual user with a more active user needing a liner with greater pull strength.  MPEP 2144.05II


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206.  The examiner can normally be reached on M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774